Citation Nr: 1443004	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right shoulder tendonitis and bursitis prior to March 9, 2009.

2.  Entitlement to an initial rating for right shoulder tendonitis and bursitis in excess of 10 percent from March 9, 2009 to December 3, 2013.

3.  Entitlement to an initial rating for right shoulder tendonitis and bursitis in excess of 20 percent beginning December 4, 2013.  

4.  Entitlement to an initial rating in excess of 10 percent for status post right knee surgery.

5.  Entitlement to service connection for a skin disorder, to include seborrheic dermatitis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the "Virtual VA" system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.

In regard to the Veteran's right knee and right shoulder claims, the Board notes that the Veteran filed his original claims for service connection for a right knee disorder and right shoulder disorder in October 2007 (while in service).  The RO granted service connection for a right shoulder disability and a right knee disability in an April 2008 rating decision.  The Veteran filed a "claim for increase" for the right knee and right shoulder in March 2009, which notably was received within one year of the April 2008 rating decision.  In addition, within one year of the April 2008 rating decision, the RO also secured additional VA medical evidence pertinent to the Veteran's knee and shoulder rating claims.  

When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2013).  That is, any interim submissions before finality attached to the April 2008 rating decision must be considered by VA as part of the pending appeal for the Ocotber2007 original claim for service connection for a right knee and right shoulder disorder.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  It follows that the April 2008 rating decision is nonfinal and currently on appeal, stemming from the Veteran's original service connection for a right knee and right shoulder disorder claim filed in October 2007.  Accordingly, the Board has recharacterized the issues as reflected on the title page-i.e., as claims for an initial rating.  

As to the claim for a TDIU, the Board acknowledges that the Veteran was denied a TDIU in an April 2013 rating decision.  A timely Notice of Disagreement to this decision was filed in March 3013 but a Statement of the Case (SOC) has not been rendered yet.  Under the circumstances, while the issue is not ripe for the Board to render a decision, as the appeal process has been initiated, the Board has jurisdiction to remand for an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period prior to March 9, 2009, the Veteran's right shoulder disability was manifested by pain and stiffness, with normal range of motion to 180 degrees in flexion and 180 degrees in abduction.  




2.  For the rating period from March 9, 2009 to December 3, 2013, the Veteran's right shoulder disability was manifested by pain, with range of motion in flexion to 135 degrees and abduction to 122 degrees.

3.  For the rating period beginning December 4, 2013, range of motion of the right shoulder in flexion was to 90 degrees with objective evidence of painful motion beginning at 60 degrees, and abduction to 60 degrees with objective evidence of painful motion beginning at 40 degrees.  

4.  For the entire rating period on appeal, the Veteran's right knee disability has been manifested by flexion, at worst, to 90 degrees and extension limited to 10 degrees, without instability.

5.  The evidence is in equipoise as to whether the Veteran's currently diagnosed seborrheic dermatitis, of an unknown etiology, was incurred during active service in the Southwest Asia theater of operations.


CONCLUSIONS OF LAW

1.  For the rating period prior to March 9, 2009, the criteria for an initial disability rating of 10 percent, but no higher, for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5019, 5201 (2013).

2.  For the rating period from March 9, 2009 to December 3, 2013, the criteria for an disability rating in excess of 10 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5019, 5201 (2013).



3.  For the rating period beginning December 4, 2013, the criteria for a 30 percent disability rating, but no higher, for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5019, 5201 (2013).

4.  For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).

5.  The criteria for service connection for a skin disorder, to include seborrheic dermatitis, have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of entitlement to service connection for a skin disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the initial rating claims on appeal, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the initial rating issues decided herein.  The RO sent the Veteran a letter in May 2009 that informed him of the requirements needed to establish increased ratings for his shoulder and knee disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, Social Security Administration disability records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate VA examinations on the issues for an increased rating for the service-connected right shoulder and right knee disabilities.  VA provided the Veteran with examinations in December 2007, July 2009, May 2011, and December 20113.  The Veteran's history was taken and complete examinations were conducted that included specific clinical measures such as range of motion testing.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues for higher initial ratings for the service-connected right shoulder and right knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In a claim arising from the Veteran's dissatisfaction with the initial disability rating assigned pursuant to a grant of service connection, it is essential to review the Veteran's complete medical history to ensure that the rating accurately reflects the elements of disability present.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2, 4.41; see generally Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must determine whether the Veteran's history, from the date of initial application for service connection to the present, illustrates differing levels of severity of symptomatology over distinct time periods warranting different disability ratings for each distinct "stage."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (("[S]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").


Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology; or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id. 

When evaluating disability of a joint, VA must consider evidence of less movement than normal, more movement than normal, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  VA must also consider further limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011); 
38 C.F.R. § 4.59.  However, while pain may cause functional loss, pain, by itself, does not constitute further compensable functional loss unless there is evidence of pain of such severity that it affects the normal working movements of the body.  Mitchell, 25 Vet. App. at 36.  Where the diagnostic code is not predicated on the loss of range of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).



Medical Evidence-Right Shoulder

The Veteran was afforded a VA examination in December 2007.  The examiner noted that MRI results showed tendinitis, bursitis, and mild acromioclavicular joint arthrosis in the right shoulder.  During the evaluation, the Veteran reported right shoulder pain and stiffness aggravated by physical activity.  The examiner noted that the Veteran was right hand dominant.  Upon physical examination, the right shoulder was normal in appearance.  There was full range of right shoulder motion with flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  There was no objective findings of painful motion at the shoulder.  The examiner also noted that there was no impact on the Veteran's right shoulder from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner was unable to determine any functional impairment at this joint after repetitive use without resorting to mere speculation.  

In a subsequent February 2009 VA treatment record, the Veteran was diagnosed with right shoulder bursitis of subacromial joint.  He received a shot of Toradol due to pain.

The Veteran was afforded another VA examination in July 2009 to assist in determining the current level of severity for the right shoulder disability.  During the evaluation, the Veteran reported that he was treated with NSAID (non-steroid anti-inflammatory drugs), Naproxen, and bracing.  Symptoms were reported to include pain, giving way, stiffness, crepitation, and weakness.  Flare-ups were noted to occur weekly lasting hours.  Upon physical examination, there were no findings of subluxation or dislocation.  There was decreased range of motion and decreased lifting using the right arm secondary to shoulder pain flare-up.  Right shoulder tenderness to palpation at subacromial bursa and at bicipital groove and rotator cuff was also noted.  There was a positive empty can sign, positive Yeagerson test, positive Hawkins test, and no shoulder instability.  Range of motion of the shoulder showed flexion at 135 degrees, abduction at 122 degrees, internal rotation at 62 degrees, and right external rotation at 55 degrees.  There was objective evidence of pain following repetitive motion, but no additional loss of range of motion.  X-ray findings did not reveal any abnormalities of the right shoulder.  The diagnosis rendered was right shoulder subacromial bursitis with bicipital groove tendinitis.

VA treatment records in April 2008 and June 2008 show that the Veteran complained of right shoulder pain.  Upon physical examination, range of motion was intact, muscle tone was adequate, and there were no deformities.  Right shoulder pain was consistent with bursitis for which the Veteran was given Naproxen.  Additional primary care follow-up visits from February 2009 and August 2010 noted that the right shoulder pain was stable with medication treatment.

In a May 2011 VA examination, the examiner noted crepitus and tenderness in the right shoulder.  Range of motion testing revealed flexion to 110 degrees, 151 abduction, internal rotation 90 degrees, and external rotation 90 degrees.  There was objective evidence of pain with active motion.  There was also objective evidence of pain following repetitive motion, but with no additional limitations after three repetitions of range of motion.  Ankylosis was not present.

During a December 2013 VA examination report, range of motion of the right shoulder in flexion was to 90 degrees with objective evidence of painful motion beginning at 60 degrees, and abduction 60 degrees with objective evidence of painful motion beginning at 40 degrees.  There was no additional limitation in range of motion of the shoulder following repetitive use testing.  There was functional loss and/or functional impairment of the shoulder with less movement than normal and pain on movement.  Localized tenderness and pain on palpation of joints/soft tissue/biceps tendon of the shoulder was also noted.  Guarding of the shoulder was present.  The examiner noted no ankylosis of the glenohumeral articulation (shoulder joint).  There was no history of mechanical symptoms or a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  An acromioclavicular joint condition or any other impairment of the clavicle or scapula was not found.  The examiner also noted that pain at the right shoulder could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  However, there was no evidence of weakness, fatigability, or incoordination at the time of the examination.  According to the examiner, to express additional limitation due to pain in terms of degrees of additional range of motion was not possible as the Veteran was not experiencing a flare-up period during the medical evaluation.

Law and Analysis-Right Shoulder Disability

Rating Period Prior to March 9, 2009

Upon review of all the evidence of record, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's right shoulder disability for the initial rating period prior to March 9, 2009.  

The Veteran's right shoulder disability, diagnosed in part as bursitis, is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019, which provides that bursitis will be rated on limitation of motion of the affected part, "as arthritis, degenerative." 
Diagnostic Code 5010 governs arthritis due to trauma, substantiated by X-rays findings.  Diagnostic Code 50010 simply directs the rating specialist to rate in accordance with degenerative arthritis.  Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected.  Diagnostic Code 5003 also provides a 10 percent rating where limitation of motion cannot be objectively confirmed.

The normal range of motion of the shoulder is 0 to 180 degrees of flexion (forward elevation), 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2013).  Limitation of motion of the arm at the shoulder is rated under Diagnostic Code 5201, which provides for a 20 percent rating when the range of motion of the minor arm is limited to shoulder level or midway between the side and shoulder level and a maximum 30 percent evaluation when the range of motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a. 

During the December 2007 VA examination, the Veteran reported right shoulder pain and stiffness aggravated by physical activity.  With full consideration of the Veteran's symptoms, as well as the effects of his daily flare-ups, which he reported manifest increased pain upon physical activity, the Board finds that the Veteran is entitled to a disability rating of 10 percent for his bursitis of the right shoulder.  Although the Veteran has not been diagnosed with arthritis, it is the policy of VA to recognize all joints which are actually painful as entitled to at least the minimum compensable rating.  See Burton v. Shinseki, (Court held that consideration of 
38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology).  In other words, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for the right shoulder disability is warranted for the initial rating period prior to March 9, 2009, as a 10 percent rating is assigned for noncompensable limitation of motion accompanied by pain and stiffness of the right shoulder.  

The Board next finds that a rating in excess of 10 percent is not warranted for the initial rating period prior to March 9, 2009.  In this regard, the evidence prior to March 9, 2009 does not demonstrate that the Veteran's right shoulder was limited to motion at shoulder level as required for a higher rating of 20 percent under Diagnostic Code 5201.  As indicated on the December 2007 VA examination, with consideration of the point at which pain began, flexion of the right shoulder was to 180 degrees and abduction was to 180 degrees.  The Board finds that such movements are not reflective of motion limited to shoulder level.  As such, a higher rating under Diagnostic Code 5201 is not warranted. 

The Board has also considered the application of Diagnostic Code 5200 for disabilities involving ankylosis of the scapulohumeral articulation; Diagnostic Code 5202 for other impairment of the humerus to include recurrent dislocation, fibrous union, non union or flail shoulder; and Diagnostic Code 5203 impairment of the clavicle/scapula to include nonunion with loose movement.  However, there is no evidence of ankylosis, recurrent dislocation, fibrous union, non union, flail shoulder, or nonunion of the clavicle or scapula with loose movement involving either shoulder joint for the initial rating period prior to March 9, 2009.  No such findings for the shoulders are shown in the December 2007 VA examination report or elsewhere in the record.  Therefore, consideration of an initial rating in excess of 10 percent is not warranted under these codes.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right shoulder disability for the initial rating period prior to March 9, 2009.

Rating Period from March 9, 2009 to December 3, 2013

In a September 2009 rating decision, the RO granted a 10 percent disability rating for the Veteran's right shoulder tendonitis and bursitis, effective March 9, 2009.  

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from March 9, 2009 to December 3, 2013, a rating in excess of 10 percent is not warranted for the right shoulder disability.  In this regard, the evidence does not demonstrate that the Veteran's right shoulder motion was limited to motion at shoulder level as required for a higher rating of 20 percent under Diagnostic Code 5201.  As indicated on the July 2009 VA examination, with consideration of the point at which pain began, flexion of the right shoulder was at 135 degrees and abduction was to 122 degrees.  In the May 2011 VA examination, range of motion testing of the right shoulder revealed flexion to 110 degrees and abduction to 151 degrees.  The Board finds that such movements are not reflective of motion limited to shoulder level.  As such, a higher rating under Diagnostic Code 5201 is not warranted. 

Further, the evidence of record during the rating period from March 9, 2009 to December 3, 2013 does not demonstrate ankylosis of the scapulohumeral articulation (Diagnostic Code 5200); other impairment of the humerus to include recurrent dislocation, fibrous union, non union or flail shoulder (Diagnostic Code 5202); and impairment of the clavicle/scapula to include nonunion with loose movement (Diagnostic Code 5203).  No such findings for right shoulder were present in the July 2009 and May 2011 VA examination reports or elsewhere in the record.  Therefore, consideration of an initial rating in excess of 10 percent is not warranted under these codes.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right shoulder disability for the initial rating period from March 9, 2009 to December 3, 2013.

Rating Period Beginning December 4, 2013 to present

In a December 2013 rating decision, the RO granted a 20 percent disability rating for the Veteran's right shoulder tendonitis and bursitis, effective December 4, 2013.  

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period beginning December 4, 2013, a rating of 30 percent, but no higher, is warranted for the right shoulder disability. 

During the December 2013 VA examination report, range of motion of the right shoulder in flexion was to 90 degrees with objective evidence of painful motion beginning at 60 degrees, and abduction was to 60 degrees with objective evidence of painful motion beginning at 40 degrees.  The Board finds that, when considering pain, the Veteran's right shoulder more nearly approximates limitation of motion to midway between the side and shoulder level as contemplated under a 30 percent rating under Diagnostic Code 5201.  Accordingly, the Board finds that a 30 percent rating is warranted for the initial rating period beginning December 4, 2013.

The Board further finds that an evaluation in excess of 30 percent is not warranted for the rating period beginning December 4, 2013.  Under Diagnostic Code 5201, a 40 percent disability rating is warranted for the dominant arm when the veteran is unable to raise the arm beyond 25 degrees.  As described above, the medical evidence reflects that at no point was the Veteran's right shoulder limited to 25 degrees of flexion or abduction.  The evidence reflects that at worst, the Veteran's range of motion was limited to 40 degrees of abduction and 60 degrees of flexion.  As such, a 40 percent rating is not warranted for this period under Diagnostic Code 5201.  

In reaching the above conclusions for the rating periods on appeal, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, lack of endurance, or pain on movement of the right shoulder joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

The evidence demonstrates that the Veteran has movement, albeit painful movement, beyond the range required for higher evaluations under Diagnostic Code 5201.  Additionally, while some functional loss and/or functional impairment of the shoulder with less movement than normal and pain on movement was shown during the VA examinations, the evidence does not demonstrate that these symptoms result in increased functional limitation.  Specifically, range of motion testing conducted in the VA examinations revealed that the Veteran was able to achieve the same range of motion after repetitive use.  As such, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected right shoulder disability to warrant a higher rating for right arm restrictions under Diagnostic Code 5201.  

Medical Evidence-Right Knee

Service treatment records contain x-ray findings of an unfused tibial tuberosity in
April 2007, and magnetic resonance imaging (MRI) findings in September 2007 reveal bony ossicle versus avulsion fragment at the right knee.  In November 2007, the Veteran underwent right knee surgery with excision of mobile tubercle ossicle and excision of degenerative patellar tendon.

The Veteran was afforded a VA examination in December 2007.  During the evaluation, the Veteran reported continued right knee pain, swelling, and decreased range of motion.  Upon physical examination, the Veteran demonstrate normal posture and gait without the use of any assistive device.  There was tenderness on palpation over the inferior patella of the right knee, and there was an enlarged bony prominence at the tibial tuberosity.  Mild effusion was present in the right knee joint.  Right knee extension was limited to 10 degrees, but flexion was to 140 degrees.  There was no instability of the right knee joint.  There were also no objective findings of painful motion of the knee.  The examiner noted no impact on the right knee from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner diagnosed status post right knee surgery with residual edema, bony fragment, and decreased range of motion.

In a following July 2009 VA examination, the examiner conducted a physical examination and noted no crepitus in the right knee.  Range of motion showed flexion at -8 to 122 degrees and extension limited by 8 degrees.  There was objective evidence of pain following repetitive motion, but no additional loss of range of motion.  X-ray findings were within normal limits.  

VA treatment records in September and December 2008 indicate that the Veteran's right knee was stable since surgery in November 2007.  A primary care follow-up visit from August 2010 noted no right knee abnormalities.

In a May 2011 VA examination, the examiner noted deformity and tenderness of the right knee with tibial tubercle spine protuberance.  Tenderness of the inferior patellar tendon was also noted.  There was no instability and no patellar or meniscus abnormality.  Range of motion testing of the right knee revealed flexion to 120 degrees and extension to 0 degrees.  There was objective evidence of pain with active motion and objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion.  There was no ankylosis of the right knee and the examiner noted negative McMurray and Lachman tests. 

During a December 2013 VA examination report, range of motion testing of the right knee demonstrated flexion to 90 degrees with objective evidence of painful motion beginning at 90 degrees, and extension to 0 degrees with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive use testing with three repetitions and range of motion did not change with repetitive use testing.  There was functional loss and/or functional impairment of the knee and lower leg with less movement than normal and pain on movement.  Tenderness and pain to palpation for joint line or soft tissues of the knee was also noted.  Muscle strength and joint stability tests were normal.  There was no history of recurrent patellar subluxation or dislocation.  The examiner also noted that pain in the right knee could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  However, there was no evidence of weakness, fatigability or incoordination at the time of examination.  According to the examiner, to express additional limitation due to pain in terms of degrees of additional range of motion was not possible in view that it should be documented during a positive flare-up, and not during a regular medical evaluation.  Such additional limitation could not be expressed in terms of additional range of motion because it would be speculative in view that December 4, 2013 was not a positive flare-up episode.

Law and Analysis-Right Knee Disability

The Veteran is in receipt of a 10 percent rating for the service-connected right knee disability for the entire initial rating period on appeal.  The Veteran's right knee disability rating was assigned under Diagnostic Code 5261 (limitation of extension), and the Board finds that it is the appropriate Diagnostic Code for the Veteran's right knee disability.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted.  As noted above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Even considering pain, right knee flexion was, at worst, to 90 degrees.  See December 2013 VA examination report.  The Veteran also had right knee extension limited to, at worst, 10 degrees.  See December 2007 VA examination report.  Accordingly, the Board finds that a higher initial rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261.

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the VA examiners noted that the Veteran's right knee was stable with negative stability tests.  As such, the Board finds that the Veteran does not have instability of the right knee and a higher or separate evaluation under Diagnostic Code 5257 is not warranted.  

The Board has also considered other Diagnostic Codes relating to the right knee which could afford the assignment of a separate or higher rating; however, the Board finds that they are not applicable.  For example, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); cartilage, semilunar, removal of, symptomatic (Diagnostic Code 5259) [there is no evidence that the Veteran's 2007 knee surgery involved the meniscus or any other cartilage]; dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a separate or higher rating for the right knee is not warranted under any of these Diagnostic Codes.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  Here, during the December 2013 VA examination, the Veteran reported that during flare-ups he had difficulty squatting and was unable to run or bike.  The VA examiners indicated, however, that after repetitive range of motion and resistance, there was no change in range of motion.  Even considering the Veteran's reports of pain, right knee extension was limited to 10 degrees and flexion was, at worst, to 90 degrees.

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the right knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's right shoulder and right knee disabilities.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's right shoulder and right knee disabilities re manifested by pain and some limitation of motion.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for limitation of the shoulder (Diagnostic Code 5201) and limitation of flexion and extension of the knee (Diagnostic Codes 5260, 5261) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability.  38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, comparing the Veteran's right shoulder and right knee disabilities level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's right shoulder and right knee disabilities, the Board finds that the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a skin disorder, to seborrheic dermatitis and tinea pedis, are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The law also provides for service connection compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1) . The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii). 

However, regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).
Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 
38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 
38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  Further, lay persons such as the Veteran or his spouse are competent to report objective signs of illness such as joint pain or fatigue.  Gutierrez at 9-10. 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: 
(1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(a)(7).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder

The Veteran contends that during active service in Iraq he developed a rash on his the face and ears.  When he returned home, he sought treatment from his VA primary doctor in June 2008 who diagnosed him with seborrheic dermatitis on both temples and ears.  Also, the Veteran maintains that while in Iraq he developed another rash on the left foot.

Service treatment records are negative for any complaints, diagnoses, or treatment for a skin disorder.  The Veteran's December 2007 service separation examination report did not note a skin disorder.    

In June 2011, the Veteran was afforded a VA examination.  During the evaluation, the Veteran reported that he experienced symptoms of an itchy scalp and ears since service.  He stated that he had no improvement with medications prescribed to him, particularly on the ears.  Upon physical examination, the examiner noted that there was redness and scaling on the ears covering two percent of the entire skin and five present of the exposed skin.  The examiner diagnosed the Veteran with seborrheic dermatitis, but did not render an opinion as to the etiology of the disorder.

The Veteran was afforded another VA examination in December 2013.  Again, the Veteran reported that he developed a rash on the face and ears during service and sought treatment through VA in June 2008, four months after service separation.  The examiner noted that the Veteran had been treated with topical corticosteroids for less than six weeks in a 12 month period.  The examiner diagnosed the Veteran with seborrheic dermatitis and noted that "this is a diagnosable but medically unexplained chronic multisymptoms illness of unknown etiology."  The examiner also diagnosed tinea pedis and opined that it was due to a fungal infection, and not service.  

After weighing the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is in equipoise with regard to whether the Veteran's seborrheic dermatitis either began in or is otherwise related to service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his claimed disabilities are related to service.  See 38 U.S.C.A. 
§ 5107(b).  The Board finds that standard has been met in this case.

In this context, the Board notes that, despite a lack of evidence in service treatment records regarding the skin disorder, the Veteran is competent to report that he had skin outbreaks in service and following service separation.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Veteran also sought treatment for a skin disorder through VA in June 2008, only four months after service separation.  The Board finds that the Veteran's assertions as to his post-service symptomatology are both credible and highly probative.  Further, the December 2013 VA examiner diagnosed the Veteran with seborrheic dermatitis and noted that it was a diagnosable, but medically unexplained chronic multisymptoms illness of unknown etiology.  See 
38 C.F.R. § 3.317(b) (signs or symptoms which may be manifestations of a medically unexplained chronic multi-symptom illness include unexplained rashes or other dermatological signs or symptoms). 

Therefore, as the medical and lay evidence of record contains complaints of a diagnosed skin disorder (seborrheic dermatitis) of an unknown etiology, the Veteran is a Persian Gulf War Veteran as defined by regulations, and there is no affirmative evidence that the skin disorder illness was not incurred during active military service in the Southwest Asia theater of operations, the Board will resolve all reasonable doubt in favor of the Veteran and grant his claim for service connection for a skin disorder, diagnosed as seborrheic dermatitis, on a presumptive basis under 38 C.F.R. § 3.317.














							[CONTINUED ON NEXT PAGE]
ORDER

For the initial rating period prior to March 9, 2009, a rating of 10 percent, but no higher, for the right shoulder disability is granted.

For the initial rating period from March 9, 2009 to December 3, 2013, an initial rating in excess of 10 percent for the right shoulder disability is denied. 

For the initial rating period beginning December 4, 2013, a rating of 30 percent, but no higher, for the right shoulder disability is granted.  

For the entire initial rating period on appeal, a rating in excess of 10 percent for status post right knee surgery is denied.

Service connection for a skin disorder, diagnosed as seborrheic dermatitis, is granted. 


REMAND

As was noted in the Introduction section of this decision, a Statement of the Case (SOC) has not been rendered with regard to the issue of TDIU.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) pertaining to the issue of entitlement to TDIU.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


